UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7658



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM HENRY POTTS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. William L. Osteen, District
Judge, sitting by designation. (CR-95-15-V)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Henry Potts, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Henry Potts appeals the district court’s order denying

his motion to dismiss indictment under Fed. R. Crim. P. 12(b)(2).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we grant leave to proceed

in forma pauperis and affirm on the reasoning of the district

court.   See United States v. Potts, No. CR-95-15-V (W.D.N.C. Sept.

7, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the district court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2